DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 5, line 5, “a main surface” should be --the main surface--;

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
4. 	Claims 1-2, 4-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilissen et al. (4,897,054).
	Regarding claim 1, an electrical connection cassette comprising: 
 	a circuit board (15, figure 2); and
 	a first connection terminal (54 and 65, figure 2) and a second connection terminal (42 and 55, figure 2) mounted on the circuit board and having terminal shapes capable of engaging with each other, wherein:

the second connection terminal being disposed on a side of another main surface of the circuit board in a state in which a terminal connection direction is oriented in a direction parallel to the predetermined direction and the predetermined direction is the direction parallel to the main surface of the circuit board, and the terminal connection direction of first connection terminal is opposite to the terminal connection direction of second connection terminal, and
the second connection terminal is a convex terminal (at one distal end of 42, figure 2), and the first connection terminal is a concave terminal (65, figure 2); and
a housing (12, figure 1) configured to accommodate the circuit board, the first connection terminal, and the second connection terminal, wherein:
the housing including an engaging convex portion (19, figure 1) protruding from an outer surface of the housing, and an engaging concave portion (20, figure 1) recessed from the outer surface of the housing, the engaging convex portion and the engaging concave portion having shapes capable of engaging with each other;
the engaging convex portion includes an accommodating concave portion (where is a portion 44 located, figure 1) recessed towards an inside from a surface on a side of an engaging direction, and

Regarding claim 2, figure 2 shows a metal member having the first connection terminal, the second connection terminal, and a connecting portion (61) configured to connect the first connection terminal and the second connection terminal.
Regarding claim 4, figure 2 shows the first connection terminal and the second connection terminal each are formed in a plate shape, and a main surface of the second connection terminal (a larger surface that pointed at 42, figure 2) is disposed perpendicular to the circuit board, and a main surface (a smaller surface of 54 or 65, figure 2) of the first connection terminal is disposed parallel to the circuit board.
Regarding claim 5, figure 2 shows a position of the first connection terminal (54) with respect to the circuit board and a position of the second connection terminal (55) with respect to the circuit board coincide in a front view of the main surface of the circuit board.
Regarding claim 8, figure 1 shows the engaging convex portion is shaped such that a cross-sectional shape thereof extends along an engaging direction of the engaging convex portion, the cross-sectional shape including a first widened portion and a first narrowed portion which connects the first widened portion and the outer surface of the housing and which has a width narrower than the width of the first widened portion, and
.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gilissen et al. (4,897,054) in view of Busse et al. (7,270,551).
Regarding claim 9, Gilissen et al. disclose the claimed invention as described above except for a functional circuit is mounted on the circuit board, the functional circuit configuring to have a backup capacitor function for supplying power when power supply is shut down.
.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-2, 4-5 and 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        03/23/21.